DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of the election of species in the reply filed on 11/14/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to the examiner.  This is not found persuasive because applicant is in no position to determine what would and would not be a burden to an examiner.  However, the prior art introduced by applicant in the IDS filed on 10/7/2022 reveals the species to be obvious variants of each other.  Therefore, the restriction is hereby withdrawn.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terukazu et al. JP 2014040213.

Terukazu discloses:
Claim 1- a worm (26) rotatably driven by an actuator; a worm gear (30, 32, 130) having a first set of teeth (31) and a second set of teeth (41, 42) the first set of teeth in meshed engagement with the worm (see figure 1), the worm gear operatively coupled to a steering shaft (18); and a lock feature (49, 149) moveable into and out of engagement with the second set of teeth of the worm gear to define a locked condition and an unlocked condition of the worm gear (see figures 1-4).
Claim 2- wherein the lock feature is wedge shaped to correspond to a geometry of a recess between adjacent teeth of the second set of teeth of the worm gear (see figures 2 and 4).
Claim 3- wherein the lock feature is disposed within the recess in the locked condition, the lock feature loaded with a spring (45) in the locked condition to resist rotation of the worm gear.
Claim 4- wherein a spring force of the spring and the angle of the second set of teeth resist a predetermined torque range applied to the worm gear, wherein a torque exceeding the predetermined torque range results in the lock feature to move to an adjacent recess of the second set of teeth (the device is capable of this function see MPEP 2114).
Claim 5- wherein the lock feature is moved from the unlocked condition to the locked condition with an actuator (46).
Claim 6- wherein the actuator is a solenoid (46 is a solenoid).
Claim 7- wherein the second set of teeth is on a face of the worm gear (see figure 4), the lock feature moveable into and out of engagement with the second set of teeth in an axial direction parallel to a longitudinal direction of the steering column assembly (see figure 4).
Claim 8- wherein the second set of teeth extends circumferentially around the worm gear (see figure 1), the lock feature moveable into and out of engagement with the second set of teeth in a radial direction perpendicular to a longitudinal direction of the steering column assembly (see figure 1).
Claim 10- wherein the worm gear includes a first outer diameter and a second outer diameter joined by a radially extending step (see step between 31 and 41 in figure 1), the first set of teeth extending around the first outer diameter of the worm gear, the second set of teeth extending about the second outer diameter of the worm gear (see figure 1).
Claim 11- wherein the first outer diameter extends further radially than the second outer diameter (see diameters in figure 1).
Claim 12- a slide assembly (10) located within a housing (21) of the steering assist system; and a wedge shaped lock feature (49) moveable into and out of engagement with a set of teeth (42) of a worm gear to define a locked condition and an unlocked condition of the worm gear.
Claim 13- wherein the wedge shaped lock feature is moveable into and out of engagement with the set of teeth in an axial direction (see embodiment of figure 4).
Claim 14- wherein the wedge shaped lock feature is moveable into an out of engagement with the set of teeth in a radial direction (see figure 1).
Claim 16- wherein the wedge shaped lock feature (49) is disposed within a recess (42) between adjacent teeth (41a) of the set of teeth in the locked condition, the lock feature loaded with a spring (45) in the locked condition to resist rotation of the worm gear.
Claim 17- wherein a spring force of the spring and the angle of the set of teeth resist a predetermined torque range applied to the worm gear (the device is capable of this function), wherein a torque exceeding the predetermined torque range results in the lock feature to move to an adjacent recess of the set of teeth (the device is capable of this function).
Claim 18- wherein the wedge shaped lock feature is moved from the unlocked condition to the locked condition with an actuator (the device performs this function).
Claim 19- wherein the actuator is a solenoid (46 is a solenoid).
Claim 20- wherein the steering assist system is part of a steer-by-wire system (the device is a power steering assist and is therefore a “steer by wire system” as is broadly recited.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji et al. JP 2006168414.
Koji discloses:
Claim 1- a worm (41) rotatably driven by an actuator; a worm gear (4) having a first set of teeth (42) and a second set of teeth (45a), the first set of teeth in meshed engagement with the worm (see figure 1), the worm gear operatively coupled to a steering shaft (13); and a lock feature (5b) moveable into and out of engagement with the second set of teeth of the worm gear to define a locked condition and an unlocked condition of the worm gear (the device performs this function).
Claim 9- wherein the second set of teeth and the first set of teeth extend to a common outer diameter (see figure 4).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Terukazu et al. JP 2014040213.
Terukazu discloses the claimed invention except for the wedge lock feature being formed of plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658